Citation Nr: 1141941	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from November 1952 to September 1954.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Tiger Team special claims processing unit located at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this matter is with the RO in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Hepatitis C was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event. 


CONCLUSION OF LAW

The criteria for service connection for Hepatitis C are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

In this appeal, a June 2008 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection for Hepatitis C on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  The June 2008 letter also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, private medical records, and earlier VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran asserts that he has Hepatitis C due to his active duty military service. He contends that he contracted Hepatitis C during service as the result of "dirty needles" used for inoculations on entry into service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d). 

Risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure to blood by a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Letter 211B (98-110) November 30, 1998. 

Service treatment records (STRs) do not indicate what, if any, vaccinations the Veteran received, or how they were administered.  The STRs are silent for complaints, treatment, findings or diagnosis of Hepatitis C during the Veteran's period of service.  On examination in May 1953 and on separation examination in September 1954, laboratory results were negative and no clinical abnormalities were noted. 

A December 2003 private medical record from S.L. Wilhoite, M.D., notes that the Veteran was recently found to have abnormal liver function tests with both Hepatitis C antibody and Hepatitis C RNA by PCR, positive for the presence of active Hepatitis C.  

A February 2004 private medical record reflects that additional workup included a Hepatitis C genotype showing 2B type Hepatitis.  

A May 2005 private laboratory report reflects that HCV RNA was detected; however, a positive result, in the absence of serological evidence of antibodies to HCV (anti-HCV), cannot distinguish between acute (active) or chronic states of infection.  

A February 2006 private medical record notes that the Veteran has a past history for Hepatitis C positive serology.

In May 2008, the Veteran submitted a claim for service connection for Hepatitis C, stating that he believed that the only place he could have caught this was in the military.  

In a December 2008 letter, A. D. Mire, M.D., notes that the Veteran served in Korea and that the Veteran reported no prior history of exposure that could cause his Hepatitis C including blood transfusions, sexually transmitted causes or promiscuity, accidents or reception of cuts or bruises that would cause this problem.  He did however report that he was given injections with a "dirty needle" during his introduction into the service as the same needle was used on multiple patients at that time.  He feels that this is the most likely source of is exposure and this certainly could be if this is indeed the case.  

In the Veteran's October 2009 notice of disagreement and his August 2010 substantive appeal (VA Form 9), he reiterated his belief that a "dirty needle" could be the cause of his Hepatitis.  He furthered that he had no risk factors since the shots given in service and it was common practice to use the same needles when giving inoculations.   

After a careful review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for Hepatitis C. 

Initially, the Board notes that there is no competent evidence that the Veteran had Hepatitis C in service.  The first medical documentation of Hepatitis C was in a December 2003 private medical record.  Such a lengthy period of time (more than 45 years) between service and the earliest post-service clinical documentation of a disability for which service connection is sought is, of itself, a factor weighing against a determination of service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

In this case, the only evidence in favor of the Veteran's contentions is a December 2008 letter from Dr. Mire in which he reiterated the Veteran's assertions as to the Veteran's belief that he acquired Hepatitis C from being given injections with a "dirty needle" during his introduction into the service.  Dr. Mire merely stated that this certainly could be if this is indeed the case.  Initially, the Board points out that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the mere fact that Dr. Mire noted the possibility of a relationship between the use of a "dirty needle" and the Veteran's Hepatitis C does not establish positive evidence.  The Court has held that a medical statement using such terms as "possible" and "could have," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, there is no evidence to support the Veteran's contentions that when, and if, he was inoculated, that needles were, in fact, being reused (hence, a "dirty needle).  

In addition to the above, the Board has also considered the Veteran's statements in support of his claim.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding his Hepatitis C is insufficient to establish a nexus to service.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of Hepatitis C in the absence of specialized training.  Hence, the lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for service connection for Hepatitis C must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for Hepatitis C is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


